Citation Nr: 0935600	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthenopia 
photophobia, to include as secondary to service-connected 
bilateral keratoconus.   
 
2.  Entitlement to an increase in a 10 percent rating for 
degenerative joint disease of the right knee.   
 
3.  Entitlement to an initial higher (compensable) rating for 
a scar of the right knee for the period from June 26, 2003 to 
June 27, 2004.   
 
4.  Entitlement to an initial rating higher than 10 percent 
for a scar of the right knee for the period since June 28, 
2004.   
 
5.  Entitlement to an effective date earlier than December 
30, 2003, for service connection for bilateral keratoconus, 
including based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003, December 2004, and July 
2007 RO rating decisions.  The November 2003 RO decision 
continued a 10 percent rating for the Veteran's right knee 
disability (re-characterized residuals of an anterior 
cruciate ligament tear with instability) and granted a 
separate 10 percent rating for degenerative joint disease of 
the right knee, effective June 26, 2003.  By this decision, 
the RO also granted service connection and a noncompensable 
rating for a scar of the right knee, effective June 26, 2003.  

A September 2004 RO decision increased the rating for the 
Veteran's service-connected scar of the right knee to 10 
percent, effective June 28, 2004.  Since that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The December 2004 RO decision denied entitlement to an 
effective date earlier than December 30, 2003, for service 
connection for bilateral keratoconus, including based on CUE.  

The July 2007 RO decision denied a claim for entitlement to 
service connection for asthenopia photophobia (claimed as 
light sensitivity), to include as secondary to service-
connected bilateral keratoconus.  In October 2008, the Board 
remanded this appeal to schedule the Veteran for a Board 
hearing.  The Veteran subsequently canceled a scheduled Board 
hearing.  

As noted above, the Board observes that the November 2003 RO 
decision continued a 10 percent rating for the Veteran's 
service-connected residuals of an anterior cruciate ligament 
tear of the right knee with instability.  Although the 
Veteran did not specifically file a notice of disagreement as 
to that issue, a September 2004 statement of the case listed 
the issue of entitlement to an increase in a 10 percent 
rating for residuals of an anterior cruciate tear with 
instability.  The record does not reflect that a timely 
substantive appeal has been submitted as to that issue.  In 
fact, the Veteran specifically did not appeal that issue in 
his October 2004 substantive appeal, which appealed other 
issues listed in the September 2004 statement of the case.  
Thus, the Board does not have jurisdiction over that claim.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  

The issues of entitlement to an increase in a 10 percent 
rating for degenerative joint disease of the right knee; 
entitlement to an initial higher (compensable) rating for a 
scar of the right knee for the period from June 26, 2003 to 
June 27, 2003; and entitlement to an initial rating higher 
than 10 percent for a scar of the right knee for the period 
since June 28, 2004, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's asthenia photophobia is attributable to his 
service-connected bilateral keratoconus.  

2.  The RO denied service connection for keratoconus in June 
1996, and the Veteran did not appeal.  

3.  The Veteran's application to reopen his claim for service 
connection for bilateral keratoconus was received at the RO 
on January 6, 2004 (although dated December 30, 2003).  
Service connection for bilateral keratoconus was subsequently 
granted, effective December 30, 2003.  

4.  Based on the evidence of record and the law then in 
effect, the June 1996 RO decision was not undebatably 
erroneous in denying service connection for bilateral 
keratoconus.  


CONCLUSIONS OF LAW

1.  Asthenopia photophobia is proximately due to or the 
result of service-connected bilateral keratoconus.  38 C.F.R. 
§ 3.310 (2008).  

2.  The criteria for an effective date earlier than December 
30, 2003, for service connection for bilateral keratoconus, 
including based on CUE, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

In light of the fully favorable decision as to the issue of 
entitlement to service connection for asthenia photophobia, 
to include as secondary to service-connected bilateral 
keratoconus, the Board finds that no further discussion of 
VCAA compliance, as to that issue, is warranted.  

As to the issue of entitlement to an effective date earlier 
than December 30, 2003, for service connection for bilateral 
keratoconus, including based on CUE, the RO sent a rating 
decision in December 2004, correspondence in June 2005, and 
correspondence in January 2007 (albeit as to other issues) 
advising the Veteran of how disability evaluations and 
effective dates are assigned.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a May 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

I.  Asthenia Photophobia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for bilateral keratoconus.  
He is also service-connected for an anterior cruciate 
ligament tear of the right knee with instability; 
degenerative joint disease of the right knee; a scar of the 
right knee; a left knee disability; and for dry eye syndrome.  
He contends that he has asthenopia photophobia that is 
related to service, or, more specifically, that is related to 
his service-connected bilateral keratoconus.  

The Veteran's service treatment records do not show treatment 
for asthenopia photophobia, but they do show treatment for 
eye complaints.  On a medical history form at the time of the 
July 1990 enlistment examination, the Veteran checked that he 
did not have eye trouble.  The reviewing examiner also did 
not refer to any eye problems.  The July 1990 objective 
enlistment examination report included a notation that the 
Veteran's eyes were normal.  It was also noted that the 
Veteran had 20/20 near vision and distance vision in both 
eyes.  A September 1990 eye consultation report indicated 
that the Veteran had 20/20 near and far vision in both eyes.  
On a medical history form at the time of a September 1991 
examination, the Veteran checked that he had eye trouble.  
The reviewing examiner did not provide any remarks at that 
time.  The September 1991 objective examination report 
included a notation that the Veteran's eyes were normal.  The 
Veteran was also reported to have 10/10 near vision and 
distance vision in both eyes.  

A November 1995 treatment entry noted that the Veteran 
reported that he could not see out of his left eye for two 
months.  The examiner indicated that a cylinder of 2.75 
strength was noted to be required in the left eye to achieve 
20/20 vision.  As to the right eye, a cylinder of .5 strength 
was required to achieve 20/20 vision.  The assessment was 
somewhat illegible and included moderate mixed astigmatism in 
the left eye.  

The first post-service evidence of record of any possible 
asthenopia photophobia is in February 2006, with the first 
diagnosis in June 2007, decades after the Veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes, however, that the first post-
service evidence of record of any actual eye problems is in 
May 1996, approximately four months after the Veteran's 
separation from service.  

A May 1996 VA eye examination report noted that with optical 
correction, the Veteran had 20/15 vision in the right eye and 
20/60 vision in the left eye.  The assessment was keratoconus 
of the left eye, and normal visual and ocular health in the 
right eye.  

Subsequent post-service private and VA treatment records show 
treatment for disorders including variously diagnosed eye 
problems.  

For example, an October 2002 treatment entry from the North 
Carolina Eye and Ear Clinics noted that the Veteran had a 
history of keratoconus for the past several years.  The 
impression was keratoconus in both eyes.  A November 2003 
treatment report from that facility related an impression of 
right eye early keratoconus and left eye more advanced 
keratoconus.  

A November 2003 statement from L. W. Moore, M.D., indicated 
that the Veteran had been followed during the past year at 
the North Carolina Eye and Ear Clinic with a diagnosis of 
early keratoconus in the right eye and advanced keratoconus 
in the left eye.  Dr. Moore indicated that the Veteran gave a 
history of having been in the military service during the 
years from 1990 to 1995, and, according to his entry and 
discharge physicals, it appeared that the left eye vision 
changed during that period to the point of requiring 
spectacles for adequate vision.  Dr. Moore stated that 
although it was impossible to be absolutely certain, it 
appeared according to the glasses prescription for the left 
eye that such could very well have been the onset of 
keratoconus.  

A June 2004 VA eye examination report noted that the 
Veteran's claims file was extensively reviewed.  It was 
reported that the Veteran had keratoconus and that he 
reported that his symptoms occurred while in the service.  
The diagnosis was keratoconus.  The examiner reviewed the 
Veteran's medical history, including his service treatment 
records, in great detail.  The examiner commented that the 
Veteran's keratoconus "[was] most likely caused by or a 
result of the right eye complaints during service."  The 
examiner stated that the rationale was the sudden change in 
the left eye from September 1990 to November 1995 with the 
development of a large cylinder in the left eye, which was 
the beginning of the disease process.  The examiner indicated 
that Veteran's keratoconus was a bilateral condition, 
although the first manifestation occurred earlier in the left 
eye.  

A February 2006 VA treatment entry noted that the Veteran had 
keratoconus in both eyes and that he complained of pain in 
the left eye and seeing floaters in both eyes.  He also 
reported that he had a stabbing feeling in the left eye.  The 
impression included keratoconus in both eyes; suspected 
glaucoma; dry eyes; and ocular pain, left eye.  A May 2006 
entry noted that the Veteran had keratoconus in both eyes as 
well as suspected glaucoma and dry eyes.  The impression 
included keratoconus in both eyes and suspected glaucoma.  

A June 2007 VA eye examination report noted that the 
Veteran's claims file was available and reviewed.  The 
Veteran reported that his keratoconus and eye problems had 
been present for at least fifteen years.  He stated that he 
had suffered no eye injuries.  He indicated that he had been 
treated with lacrimal plugs in an attempt to make his eyes 
more fluid to support his contact lenses.  The Veteran 
reported that he currently had pain in both of his eyes, that 
his eyes were red, and that he could not stand bright light.  
He indicated that he could no longer wear the contact lens in 
his left eye due to the progression of his keratoconus.  He 
stated that he was able to tolerate a contact lens in his 
right eye.  

The diagnoses were keratoconus; dry eye syndrome with 
objective signs; and asthenopia photophobia secondary to dry 
eye syndrome secondary to keratoconus.  The examiner 
commented that "the Veteran's dry eye syndrome and symptoms 
of photophobia, which is light sensitivity, [were] at least 
as likely as not caused by his keratoconus."  

The Board observes that after a review of the Veteran's 
entire claims file, a VA examiner (as noted above pursuant to 
the June 2007 VA examination report) has specifically related 
the Veteran's asthenopia photophobia to his service-connected 
keratoconus.  There is no contradictory evidence of record.  
The Board finds the VA examiner's opinion to be very 
probative in this matter.  

Based on the totality of the evidence, the Board finds that 
the Veteran's current asthenopia photophobia is due to his 
service-connected bilateral keratoconus.  The evidence is at 
least in equipoise on this point, and thus the Veteran is to 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
The Board finds that the Veteran's current asthenopia 
photophobia is proximately due to or the result of his 
service-connected bilateral keratoconus.  Accordingly, 
secondary service connection for depression is warranted.  As 
the Board has granted secondary service connection it need 
not address direct service connection in this matter.  

II.  Earlier Effective Date for Bilateral Keratoconus, 
Including Based on CUE

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The law provides that when service connection is granted 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of VA receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final.  (That decision overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which had held to the 
extent that decision held that "grave procedural error" 
rendered a VA decision non-final.)  Citing Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994), the Federal Circuit also noted 
that a CUE claim attacks a prior judgment based on an 
incorrect application of law or fact; however, an incomplete 
record, factually correct in all other respects, is not CUE.  

As noted above, the Veteran had active service from September 
1990 to January 1996.  His service treatment records do not 
specifically show treatment for keratoconus.  Such records do 
show treatment for eye complaints.  On a medical history form 
at the time of the July 1990 enlistment examination, the 
Veteran checked that he did not have eye trouble.  The 
reviewing examiner also did not refer to any eye problems.  
The July 1990 objective enlistment examination report 
included a notation that the Veteran's eyes were normal.  It 
was also noted that the Veteran had 20/20 near vision and 
distance vision in both eyes.  A September 1990 eye 
consultation report indicated that the Veteran had 20/20 near 
and far vision in both eyes.  On a medical history form at 
the time of a September 1991 examination, the Veteran checked 
that he had eye trouble.  The reviewing examiner did not 
provide any remarks at that time.  The September 1991 
objective examination report included a notation that the 
Veteran's eyes were normal.  The Veteran was also reported to 
have 10/10 near vision and distance vision in both eyes.  

A November 1995 treatment entry noted that the Veteran 
reported that he could not see out of his left eye for two 
months.  The examiner indicated that a cylinder of 2.75 
strength was noted to be required in the left eye to achieve 
20/20 vision.  As to the right eye, a cylinder of .5 strength 
was required to achieve 20/20 vision.  The assessment was 
somewhat illegible and included moderate mixed astigmatism in 
the left eye.  

In December 1995, the Veteran filed a claim for service 
connection for an eye disorder (loss of vision in the left 
eye).  

A May 1996 VA eye examination report noted that with optical 
correction, the Veteran had 20/15 vision in the right eye and 
20/60 vision in the left eye.  The assessment was keratoconus 
of the left eye, and normal visual and ocular health in the 
right eye.  

In June 1996, the RO denied service connection for 
keratoconus (apparently bilateral keratoconus).  The RO 
indicated that the condition identified as keratoconus was 
considered a congenital or developmental defect which was 
unrelated to military service and not subject to service 
connection.  The RO also noted that the Veteran's service 
medical records for his period of service from 1990 to 1996 
showed no findings regarding the claimed disability.  The RO 
reported that a May 1996 VA examination gave a diagnosis of 
keratoconus, claimed as loss of vision.  The Veteran did not 
appeal the decision.  

Private and VA treatment records, including VA examination 
reports, dated from May 1996 to November 2003 show treatment 
for disorders including bilateral keratoconus.  

An October 2002 treatment entry from the North Carolina Eye 
and Ear Clinics noted that the Veteran had a history of 
keratoconus for the past several years.  The impression was 
keratoconus in both eyes.  A November 2003 treatment report 
from that facility related an impression of right eye early 
keratoconus and left eye more advanced keratoconus.  

A November 2003 statement from L. W. Moore, M.D., indicated 
that the Veteran had been followed during the past year at 
the North Carolina Eye and Ear Clinic with a diagnosis of 
early keratoconus in the right eye and advanced keratoconus 
in the left eye.  Dr. Moore indicated that the Veteran gave a 
history of having been in the military service during the 
years from 1990 to 1995, and, according to his entry and 
discharge physicals, it appeared that the left eye vision 
changed during that period to the point of requiring 
spectacles for adequate vision.  Dr. Moore stated that 
although it was impossible to be absolutely certain, it 
appeared according to the glasses prescription for the left 
eye that such could very well have been the onset of 
keratoconus.  

On January 6, 2004 (although dated on December 30, 2003), the 
RO received the Veteran's application to reopen his claim for 
entitlement to service connection for bilateral keratoconus.  

In April 2004, the RO denied the Veteran's application to 
reopen his claim for entitlement to service connection for 
bilateral keratoconus.  

A June 2004 VA eye examination report noted that the 
Veteran's claims file was extensively reviewed.  It was 
reported that the Veteran had keratoconus and that he 
reported that his symptoms occurred while in the service.  
The diagnosis was keratoconus.  The examiner reviewed the 
Veteran's medical history, including his service treatment 
records, in great detail.  The examiner commented that the 
Veteran's keratoconus "[was] most likely caused by or a 
result of the right eye complaints during service."  The 
examiner stated that the rationale was the sudden change in 
the left eye from September 1990 to November 1995 with the 
development of a large cylinder in the left eye, which was 
the beginning of the disease process.  The examiner indicated 
that Veteran's keratoconus was a bilateral condition, 
although the first manifestation occurred earlier in the left 
eye.  

In September 2004, the RO reopened the Veteran's claim for 
service connection for bilateral keratoconus based on new and 
material evidence and granted service connection and a 30 
percent rating for bilateral keratoconus, effective December 
30, 2003.  

Subsequent VA treatment records, including VA examination 
reports, show treatment for disorders including bilateral 
keratoconus as well as other variously diagnosed eye 
problems.  

On October 19, 2004, the Veteran filed a claim for 
entitlement to an effective date earlier than December 30, 
2003, for service connection for bilateral keratoconus, 
including based on CUE.  

In December 2004, the RO denied entitlement to an effective 
date earlier than December 30, 2003, for service connection 
for bilateral keratoconus, including based on CUE.  

The Veteran contends that the grant of service connection for 
bilateral keratoconus should be made effective prior to 
December 30, 2003, the date which the RO has assigned.  He 
asserts that he had bilateral keratoconus in service and that 
service connection should be effective since the time of his 
separation from service.  The Veteran also alleges that there 
was CUE in the June 1996 RO decision in failing to grant 
service connection for bilateral keratoconus.  The Veteran 
specifically alleges that bilateral keratoconus was not a 
congenital or developmental defect as indicated by the RO.

The file shows that service connection for bilateral 
keratoconus, as noted above, was denied in a final June 1996 
RO decision.  The Veteran did not appeal that decision, and 
it is considered final unless it was based on CUE.  38 
U.S.C.A § 7105.  The Veteran argues, in effect, that the June 
1996 decision should not be considered final on the basis of 
CUE.  

The Veteran essentially disagrees with how the RO weighed and 
evaluated the evidence in June 1996, and such does not 
support a CUE finding.  A valid claim of CUE requires more 
than a disagreement as to how the facts were weighed and 
evaluated.  See Crippen v. Brown, 9 Vet.App. 412 (1996).  The 
Veteran argues that his bilateral keratoconus was not a 
congenital or developmental defect and that service 
connection should not be denied.  The Board notes, however, 
that the RO also indicated that the Veteran's service medical 
records for his period of service from 1990 to 1996 showed no 
findings regarding the claimed disability (bilateral 
keratoconus).  The RO also noted that a May 1996 VA 
examination gave a diagnosis of keratoconus, claimed as loss 
of vision.  

In 1996, as presently, a grant of service connection required 
competent evidence of a chronic disability resulting from 
disease or injury incurred in or aggravated by service.  38 
C.F.R. § 3.303 (1996).  Service connection could and can be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  As noted above, at the time of the June 
1996 RO decision, the Veteran's service treatment records 
referred to treatment for eye complaints.  A November 1995 
entry noted that the Veteran reported that he could not see 
out of his left eye for two months.  The examiner indicated 
that a cylinder of 2.75 strength was noted to be required to 
achieve 20/20 vision in the left eye and a cylinder of .5 
strength was required to achieve 20/20 vision in the right 
eye.  The assessment was somewhat illegible and included 
moderate mixed astigmatism in the left eye.  The Board notes 
that bilateral keratoconus was not diagnosed in service.  The 
first diagnosis of keratoconus was pursuant to a May 1996 VA 
eye examination report approximately four months after the 
Veteran's separation from service.  

The Board finds that record shows that the RO correctly 
applied the governing legal authority in effect at the time 
of the June 1996 RO decision.  Although keratoconus is not a 
congenital or development disability, the RO also found that 
such disorder was not diagnosed during service and was not 
shown for several months after service separation.  The Board 
notes that a June 2004 VA eye examination report that related 
the Veteran's bilateral keratoconus to his period of service 
was not of record at the time of the June 1996 RO decision.  
In fact, there was no evidence at the time of the June 1996 
RO decision that related the Veteran's bilateral keratoconus 
to his period of service.  

Considering the evidence available at the time of such 
decisions, and the law then in effect, there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that service connection for bilateral keratoconus was 
warranted at that time.  There was no undebatable error of 
fact or law that would have manifestly changed the outcome.  
The Board can not, by law, review an older unappealed 
decision based on evidence that did not exist at the time of 
the older decision.

Therefore, the Board finds no CUE in the June 1996 RO 
decision. 38 C.F.R. 
§ 3.105(a).  

Additionally, as to the Veteran's claim for an earlier 
effective date, a review of the claims file reveals that 
service connection for a keratoconus (apparently bilateral 
keratoconus) was denied in a final June 1996 decision.  Thus, 
the effective date of a later award of service connection for 
bilateral keratoconus, is governed by the rules related to 
claims which are reopened with new and material evidence.  

After the RO's June 1996 decision denying entitlement to 
service connection keratoconus (apparently bilateral 
keratoconus), the Veteran's application to reopen the claim 
for service connection for a psychiatric disorder was 
received by the RO on January 6, 2004 (although dated 
December 30, 2003).  Thereafter, the claim for service 
connection for bilateral keratoconus was reopened by the RO 
in September 2004 and service connection was granted, 
effective December 30, 2003.  Under the effective date rules, 
service connection for bilateral keratoconus may be no 
earlier than January 6, 2004, but in this case the RO used 
December 30, 2003, the date of VA receipt of the application 
to reopen the claim.  

The Veteran has essentially asserted that service connection 
should be effective from his separation from service.  The 
Board observes, however, as noted above, that the Veteran's 
December 1995 claim for service connection for bilateral 
keratoconus was denied in a June 1996 final RO decision.  The 
Board notes that the first date that the Veteran filed an 
application to reopen his claim for bilateral keratoconus was 
on January 6, 2004 (although dated December 30, 2003), and 
December 30, 2003, is the actual effective date of service 
connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).  

The RO has assigned December 30, 2003, as the effective date 
for service connection for bilateral keratoconus and there is 
no legal entitlement to an earlier effective date.  Thus, as 
a matter of law, the claim for an earlier effective date for 
service connection for bilateral keratoconus must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Secondary service connection for asthenopia photophobia is 
granted.  

An earlier effective date for service connection for 
bilateral keratoconus, including based on CUE, is denied.  


REMAND

The remaining issues on appeal are entitlement to an increase 
in a 10 percent rating for degenerative joint disease of the 
right knee; entitlement to an initial higher (compensable) 
rating for a scar of the right knee for the period from June 
26, 2003 to June 27, 2004; and entitlement to an initial 
rating higher than 10 percent for a scar of the right knee 
for the period since June 28, 2004.  The Board finds that 
there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA orthopedic examination in 
February 2007.  The diagnosis was right knee injury with 
anterior cruciate ligament tear, operated, with degenerative 
joint disease.  

The Veteran was also afforded a VA scars examination in 
February 2007.  The diagnosis was a scar of the right knee.  

The Board observes that the Veteran has received treatment 
for his right knee disability, including surgery, subsequent 
to the February 2007 VA orthopedic and scars examinations.  
For example, a February 2008 VA surgery report noted that the 
Veteran underwent a right knee arthroscopic medial meniscal 
repair.  The postoperative diagnosis was bucket handle medial 
meniscus tear.  A March 2008 VA treatment entry indicated 
that the Veteran had a history of anterior cruciate ligament 
reconstruction fourteen years ago and that he was presently 
status post right medial meniscus repair.  It was noted that 
the Veteran was doing well and reported that his knee felt 
better.  It was also reported that the Veteran had no 
mechanical symptoms and that he still lacked range of motion.  
The assessment was status post right knee medial meniscus 
repair, doing well.  

The Board notes that the Veteran has not been afforded a VA 
examination as to his degenerative joint disease of the right 
knee and his scar of the right knee in over two and a half 
years.  Additionally, the record clearly raises a question as 
to the current severity of his service-connected degenerative 
joint disease of the right knee and his scar of the right 
knee.  Therefore, the Board finds that a current examination 
is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board notes that subsequent to the issuance of 
the September 2004 statement of the case, additional medical 
evidence (including numerous VA treatment records and the 
February 2007 VA orthopedic and scars examinations (noted 
above)), was never considered by the RO as to the Veteran's 
claims for increased ratings for his degenerative joint 
disease of the right knee and for his scar of the right knee.  
The Veteran has not specifically submitted a waiver with 
regard to initial RO consideration of these records as to 
those claims.  Thus, the case will be remanded to allow for 
initial consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  



Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
right knee problems and for his scar of 
the right knee since June 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
June 2008 should be obtained.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected degenerative joint 
disease of the right knee.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including x-ray, and all 
symptoms associated with the Veteran's 
service-connected right knee disability 
should be described in detail.  
Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
Veteran's right knee disability and 
provide a diagnosis of any pathology 
found.  

In examining the right knee 
disability, the examiner should 
document any limitation of motion 
(in degrees) of the Veteran's right 
knee, to include providing the point 
at which painful motion begins.  The 
examiner should also indicate 
whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  The examination 
should also comment as to whether 
(and if so, to what extent) the 
right knee disability includes 
instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether 
the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected scar of 
the right knee.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms necessary for rating 
the Veteran's scar of the right knee 
should be reported in detail.

4.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
10 percent rating for degenerative joint 
disease of the right knee; entitlement to 
an initial higher (compensable) rating for 
a scar of the right knee for the period 
from June 26, 2003 to June 27, 2004; and 
entitlement to an initial rating higher 
than 10 percent for a scar of the right 
knee for the period since June 28, 2004.  
If the claims are denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last supplemental statement of 
the case (including any evidence submitted 
directly to the Board), to the Veteran and 
her representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


